Title: George Jefferson to Thomas Jefferson, 29 August 1811
From: Jefferson, George
To: Jefferson, Thomas


          
                  Dear Sir 
                  Richmond 29th Augt 1811
          I have duly received your favors of the 21st and 26th with the inclosure mentioned in the last.
          
		  
		  
		  
		  
		   
		  Wheat having fallen as you were informed by Mr Coles on Monday the 19th—
		  
		  that is, no sales having been made at 9/. after saturday the 17th I concluded as it came so near your time, it was best to procure a Certificate at once, whilst the circumstance was recollected: indeed on enquiring of Mr Gallego he informed me that the price on the 17th was 8/6; but on my telling him I understood it had not fallen until monday, he said that he had reduced the price in the afternoon of saturday.—so that you will observe Certificates might
			 possibly be procured against us, of the price being only 8/6 on the 17th—and it might be contended perhaps that from the 16th did not include that day.—I am thus particular lest some difficulty should be raised, and my recollection should fail me.—I would have gotten a Certificate from Gallego, but he refuses to give any, for fear of being carried to distant parts of the Country as a witness.—the one I procured
			 I now inclose.—should wheat rise previous to the 25th of next month, I can easily get another.—but of that I fear there is but little, the price being now down to 7/6.
          
		  
		  You may observe perhaps that it is quoted in the Enquirer at $:1.66.⅔, which must have been occasioned by an error in extending shillings into dollars & cents.
          
          A few sales were made some time ago at 9/6 as you heard, but they were on credit.—Randolph Harrison I know sold his crop at that price, but it is not to be paid for until Christmas.
          
                  
                  You certainly have lost considerably by the sale of your last crop of Tobacco in Lynchburg, and would continue to lose by making sales there, unless by mere accident you might happen to make an advantageous one: as purchases there are almost invariably made with the view of sales
			 being effected to the shippers here, and of course on the calculation of a profit. Your last crop however was not sold at the price you have heard, having been sold to Mr Rutherfoord at $:9. only.—it should be
			 observed though, that it was included in a parcel of 300 Hhds of Mr Harrisons, which, although the best of his selection during the year, was still I have no doubt an advantage to the sale of it.—
                  Mutter & Stewart took one third of the purchase of Mr R— and shipped it, so that I know it could not have been resold at the price you mention.
          I am Dear Sir Your Very humble servt
                  Geo. Jefferson
        